 


109 HRES 762 : Raising a question of the privileges of the House.
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 762 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2006 
Ms. Pelosi submitted the following resolution; which was laid on the table 
 
RESOLUTION 
Raising a question of the privileges of the House. 
 
 
Whereas, on March 31, 2006, Tony Rudy, a former top Republican Leadership staff person, pleaded guilty to charges that he conspired with Republican lobbyist Jack Abramoff to bribe public officials, including accepting money, meals, trips, and tickets to sporting events from Mr. Abramoff in exchange for official acts that included influencing legislation to aid Mr. Abramoff’s clients; 
Whereas The Washington Post has stated that Mr. Rudy’s plea bargain is an admission of a far-reaching criminal enterprise operating out of the Republican Leader’s office, an enterprise that helped sway legislation, influence public policy, and enrich its main players. (The Washington Post, April 1, 2006); 
Whereas the press has reported that court papers point out official actions that were taken in (the Republican Leaders) office that benefited Abramoff, his clients or (the former Republican Leader’s Chief of Staff Ed) Buckham. (Roll Call, April 3, 2006); 
Whereas, according to Mr. Rudy’s plea agreement, his crimes involving illegal favors and lobbying activity lasted from 1997 through 2004; 
Whereas on March 31, 2006, Assistant U.S. Attorney General Alice S. Fisher stated, The American public loses when officials and lobbyists conspire to buy and sell influence in such a corrupt and brazen manner. By his admission in open court today, Mr. Rudy paints a picture of Washington which the American public and law enforcement will simply not tolerate.; 
Whereas Mr. Rudy is the second former high-ranking Republican Leadership staff person, in addition to Michael Scanlon, to admit wrongdoing in the corruption investigation centered on Mr. Abramoff; 
Whereas, on March 29, 2006, Mr. Abramoff was sentenced to five years and ten months in prison after pleading guilty to conspiracy and wire fraud; 
Whereas it is the purview of the Committee on Standards of Official Conduct to investigate allegations that relate to the official conduct of a Member or a staff person, the abuse of a Member’s official position, and violations of the Rules of the House, and to take disciplinary action in cases of wrongdoing; 
Whereas the fact that cases are being investigated by the U.S. Justice Department does not preclude the Committee on Standards of Official Conduct from determining investigative steps that must be taken; 
Whereas in the first session of the 109th Congress, for the first time in the history of the House of Representatives, the rules of procedure of the Committee on Standards of Official Conduct were changed on a partisan basis, the Chairman of the Committee and two of his Republican Colleagues were dismissed from the Committee, the newly appointed Chairman of the Committee improperly and unilaterally fired non-partisan staff, and the Chairman attempted to appoint supervisory staff without a vote of the Committee in direct contravention of the intent of the bi-partisan procedures adopted in 1997; and 
Whereas, because of these actions, the Committee on Standards of Official Conduct conducted no investigative activities in the first session of the 109th Congress: Now, therefore, be it 
 
That the Committee on Standards of Official Conduct shall immediately initiate an investigation of the misconduct by Members of Congress and their staff implicated in the scandals associated with Mr. Jack Abramoff’s criminal activity. 
 
